Citation Nr: 0730079	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served active duty from 
March 1969 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In writing in letters of August and October 2006, the veteran 
cancelled her request for a hearing before the Board.  38 
C.F.R. § 20.702(3).  


FINDING OF FACT

The veteran is not blind or nearly blind; the veteran is not 
a patient in a nursing home; the veteran's disabilities do 
not render her so helpless as to need regular aid and 
attendance in the activities of daily living; the veteran is 
not incapacitated, physically or mentally, such that she 
needs aid and attendance in order to protect her from the 
hazards or dangers of her daily environment; the veteran is 
not bedridden; and the veteran does not have one disability 
that is rated 100 percent disabling and she is not 
permanently housebound. 


CONCLUSION OF LAW

The criteria for special monthly pension based on either the 
need for aid and attendance or by reason of being housebound 
have not been met.  38 U.S.C.A. §§ 1541, 5107(b) (West 2002); 
38 C.F.R. §§ 3.3.351, 3.352(a) (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2003 and in February 
2006.  The veteran was notified of the evidence needed to 
substantiate the claim special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound.  The veteran was notified that VA would obtain VA 
records, and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  She was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the degree of disability assignable was 
not provided, as the claim is denied no disability rating can 
be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claim as she had the opportunity to submit additional 
argument and evidence after the content-complying VCAA notice 
and the claim was readjudicated as evidenced by the 
supplemental statement of the case in July 2006.  As the 
timing error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
private medical records, and records of the Social Security 
Administration.  And VA conducted the necessary medical 
inquiry in an effort to substantiate the claim.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that VA has 
complied with the duty-to-assist provisions of the VCAA. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Increased pension is payable to a surviving spouse by reason 
of need for aid and attendance, or if not in need of aid and 
attendance, by reason of being housebound.

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria for determining 
whether such need exists are: (1) blindness or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) a patient in a nursing home because 
of mental or physical incapacity; or (3) a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§  3.352(a). 

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining  the need for regular aid and 
attendance: inability of claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or  mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed. The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed. They must be based on the 
actual requirement of personal assistance from others.

The criteria for being housebound: (1) additional 
disabilities independently ratable  at 60 percent or more, 
separate and distinct from the permanent  disability rated as 
100 percent disabling and involving different  anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities. This 
requirement is met when the veteran is substantially confined 
to her dwelling and the immediate premises, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout her lifetime.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352 be found to exist before a 
favorable rating may be made, but at least one of the 
enumerated factor be present.  Turco v. Brown, 9 Vet. 
App. 222, 224-25 (1996).  

Factual Background

In a rating decision, dated in February 2000, the RO on an 
extraschedular basis granted the veteran nonservice-connected 
pension with a history of a myocardial infarction, which was 
rated as 10 percent disabling. 

Records of the Social Security Admission, dated in June 2000, 
disclose that the veteran was awarded disability benefits 
beginning August 1997 for residuals of a right rotator cuff 
tear (1997), coronary artery disease with hypertension and 
angina (1998), and chondromalacia of the left patella. 

In September 2003, a private physician reported that the 
veteran had severe left shoulder pain with radiculopathy and 
moderate hypertension.  The physician also reported that the 
veteran was able to leave her premises but only while 
enduring chronic pain, that she was not confined to a nursing 
home, that she was not in need of the aid or attendance of 
another in the ordinary activities of daily living, and that 
she was not housebound.  Further, the physician stated that 
the veteran was not bedridden or blind, that she could 
without assistance walk and move around, dress and undress 
herself, attend to the wants of nature, wash and keep herself 
ordinarily clean and presentable, and protect herself from 
everyday hazards of life.  The physician did state that the 
veteran had loss of use of the left upper extremity. 

VA records disclose that in November 2003 the veteran was 
hospitalized for two days because of chest pain.  During the 
hospitalization the chest pain was relieved with medication 
and there were no ECG changes and the ejection fraction was 
greater than 70 percent. 

In January 2004, another physician reported that the veteran 
was able to walk unaided but at times was unable to walk, she 
was able to feed herself at times, but she need the 
assistance of another in bathing and tending to other hygiene 
needs, she was able to care for the needs of nature, she was 
not confined to a bed, she was not blind, she was able to 
travel and could leave her home without assistance, she did 
not require nursing home care, and at times she was unable to 
get out of bed due to pain in her joints and legs.  

In March 2004, the same physician reported that the major 
diagnoses were hypertension, arthritis, and joint pain and 
that the veteran was dependent upon the aid and assistance of 
others for the activities of daily living, that she was 
unable for walk for long distances without shortness of 
breath as well as knee and joint pain, that she only left her 
home to attend medical appointments, that at times she was 
unable to get out of bed for about a day due to arthritic 
joint pain, that she used a cane and a walker as ambulatory 
aids, that she had problems with her hands and was unable to 
raise them above shoulder level, that she needed assistance 
with combing her hair and grooming due to limited range of 
motion of her shoulders, arms, and hands.  

The physician stated that the veteran was not confined to a 
nursing home and she was not bedridden, blind or without 
control of her bowels or bladder.  It was reported that due 
to fainting and dizzy spells she could not walk and move 
around without assistance, that she was unable to dress and 
undress herself, attend to the wants of nature, wash and keep 
herself ordinarily clean and presentable unassisted, and that 
she was unable to protect herself from everyday hazards of 
life.  

In September 2005, another physician reported that the 
veteran needed assistance with heavy chores.  The major 
diagnoses were severe rheumatoid arthritis of multiple joints 
and severe myofascial pain syndrome.  It was reported that 
she was not dependent upon the aid and assistance of others 
for the activities of daily living, that she could leave her 
home alone and did not use an ambulatory aid, that she was 
not bedridden, blind or without control of her bowels or 
bladder, and that without assistance she could walk and move 
around, dress and undress herself, attend to the wants of 
nature, wash and keep herself ordinarily clean and 
presentable, and protect herself from everyday hazards of 
life.  

On VA examination in May 2006 to determine whether the 
veteran required aid and attendance or was housebound, the 
veteran complained of moderate to severe multiple joint pain.   

The veteran presented to the examination ambulatory, 
unassisted, and walking with a steady gait.  She was alert 
and oriented, but she had problems with remote recall. She 
had some limited movement of the cervical spine, shoulders, 
and knees, but there was no indication of muscular atrophy or 
neurological impairment.  The assessments were insomnia, 
essential hypertension, and multiple joint pain with 
polyarthritis.  

On a second VA examination in May 2006, the veteran 
complained of pain in the shoulders, neck, back, and knees 
since the 1990s which was mechanical in nature, constant, and 
worse with movement and weight-bearing.  She had no history 
of swelling, heat, redness, weakness, giving way, locking, 
fatigability or lack of endurance.  While she reported having 
rheumatoid arthritis, she had a negative rheumatoid factor 
and her VA records were negative for a formal diagnosis of 
rheumatoid arthritis but she had been treated for myofascial 
pain syndrome and osteoarthritis.  She was also followed at a 
pain clinic.  She had pain all of the time which was worse 
with motion, lifting, walking, standing, pushing, and with 
any activity.  Some medication helped to alleviate the pain 
and she described mild functional impairment during flare-
ups.  She had flare-ups several times daily but did not use 
crutches, braces or corrective shoes.  However, she reported 
that she had a cane at home and the examiner noted that she 
did not require the use of a cane during the examination.  
She reported feeling tired and fatigued all of the time.  She 
described mild limitation for getting dressed.  She did not 
use any prosthesis.  She emphasized that her pain was located 
more on the left side of her body, mostly affecting her neck 
and shoulder with associated numbness of the left hand.  An 
EMG had yielded an impression of carpal tunnel syndrome, as a 
result of which it was recommended that she wear a wrist 
restraint at night.  

On physical examination the veteran had a normal and non-
antalgic gait.  She had a normal posture on walking and 
standing.  There was no abnormal shoe wear pattern and she 
was able to transfer weight without any assistance.  She was 
not in pain.  There was no evidence of joint synovitis, 
tenderness, or painful motion of the finger joints but there 
was mild clubbing of the fingers.  There was full range of 
motion of both shoulders, although with pain at times.  There 
was good or adequate motion of the wrists and elbows.  There 
was painful cervical motion with evidence of multiple trigger 
points on the left side of the neck, shoulder, trapezius, and 
scapular areas.  There was full knee motion but some 
tenderness.  X-rays revealed degenerative cervical changes 
and disc space narrowing and minimal left shoulder 
degenerative changes.  

The impression was myofascial pain syndrome of the left side 
of the neck, cervical spine, and shoulder with radiological 
evidence of mild cervical osteoarthritis but no clinical 
evidence of inflammatory arthropathy or rheumatoid arthritis.  
It was noted that the veteran was followed at a pain clinic 
for myofascial pain and required the use of narcotics.  After 
a review of the claim file, the examiner commented that the 
veteran had myofascial pain syndrome and mild osteoarthritis 
of the cervical spine and shoulders with painful motion and 
multiple trigger points requiring the use of narcotics for 
pain relief.  



The examiner found that the veteran was independent for the 
activities of daily living and did not require assistance, 
although she described mild limitation as to dressing.  The 
examiner expressed the opinion that the veteran did not 
require the use of any attendant or home health care person 
and she was not housebound.    

Analysis
Aid and Attendance 

As for the need for aid and attendance, the veteran does not 
assert and the record does not establish that the veteran is 
blind or so nearly blind or is a patient in a nursing home. 
38 C.F.R. §  3.352(a). 

The veteran does assert that she has a factual need for aid 
and attendance.  In 2004, one physician reported that the 
veteran needed the assistance of another in activities of 
daily living, such as, bathing, dressing, grooming, and 
tending to other hygiene needs because of limited range of 
motion of her shoulders, arms, and hands and that she was 
unable to protect herself from everyday hazards of life.  

Other physicians before and since have consistently found 
that the veteran was not in need of regular aid and 
attendance as to the activities of daily living as she is 
capable of walking unassisted, she can dress, bathe, feed 
herself, and care for the needs of nature without assistance.  
Also the reports consistently show that the veteran can 
protect herself against the normal hazards of her daily 
environment without assistance, and she is not bedridden.  

And most recently on VA examination in May 2006, after a 
review of record, and after a physical examination, the 
objective findings and the opinion of the examiner do not 
establish that the veteran is in need of regular aid and 
attendance as to the activities of daily living as the 
examiner found that the veteran had a normal and non-antalgic 
gait and there was no evidence of joint synovitis, 
tenderness, or painful motion of the finger, full range of 
motion of the shoulders, and good or adequate 


motion of the wrists and elbows, although there was painful 
cervical motion with evidence of multiple trigger points on 
the left side of the neck, shoulder, trapezius, and scapular 
areas.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, and as the medical opinion 
against the claim was based on a review of the entire record 
and contains a rationale for the opinion with clinical data 
to support the opinion, the Board finds that the opinion of 
the VA examiner, which opposes rather than supports the 
claim, more probative of the question of the need of aid and 
attendance as to the activities of daily living and the 
opinion outweighs the favorable opinion.  

Also the reports consistently show that the veteran can 
protect herself against the normal hazards of her daily 
environment without assistance, and she is not bedridden. 

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly pension based on the need for 
aid and attendance, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Housebound 

The RO has rated the non-service connected disabilities as 
follows: residuals of myocardial infarction, 10 percent 
(under Diagnostic Code 7006, the criteria for a 100 percent 
rating include an ejection fraction of less than 30 percent, 
the veteran's ejection fraction was greater than 70 percent); 
hypertension, 10 percent, (under Diagnostic Code 7101, the 
maximum schedular rating is 60 percent); right shoulder 
arthritis, 10 percent (under Diagnostic Codes 5003, 5200, the 
maximum schedular rating is 50 percent); and insomnia, zero 
percent (under Diagnostic Code 6847, the criteria for a 100 
percent rating include chronic respiratory failure, which is 
not shown). 





As the veteran does not have one disability rated 100 percent 
disabling or she is permanently housebound, that is, 
substantially confined to her home, the criteria for 
housebound have not been met.  

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly pension by reason of being 
housebound, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need of aid and 
attendance or by reason of being housebound is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


